DETAILED ACTION
The present action is in response to the claims filed September 30, 2021 
Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks and arguments filed September 30, 2021 are persuasive. Although Lidner and Faller teach a tubular electromechanical actuator and home automation installation, neither are capable of providing the electromechanical actuator located at and fastened to the first end of the casing as specifically recited in the claim in combination with and arranged with the other elements of the claims and providing the hollow casing to be fastened to a support of the closure or sun protection home automation installation as specifically recited in the claim in combination with and arranged with the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634